DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17, 19-23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brengartner et al. (U.S. Pub. 2012/0279283).

Regarding claims 12 and 20, Brengartner discloses (Figs. 1-5) an apparatus for determining and/or monitoring a process variable of a medium in a containment (see par. [0008]), the apparatus comprising:
an oscillatable unit 2 [0031]; and
an electronics unit 1/5/6 [0031] configured to:
excite the mechanically oscillatable unit 2 to execute mechanical oscillations using an electrical excitation signal (i.e. during the first and second frequency sweeps: [0049]; and during the exciting at the measuring frequency: [0054]);

determine a frequency of the excitation signal from the received signal at the predetermined phase shift (i.e. the measuring frequency is determined by the first and second frequency sweeps: [0052]; 90°: [0048]-[0049]);
determine a damping and/or a variable dependent on the damping [0056]-[0057] from the received signal at the predetermined phase shift (see pars. [0048]-[0049] and [0056]-[0057]); and
ascertain the density and/or viscosity of the medium from the frequency of the excitation signal (i.e. from the measuring frequency: [0055]) and from the damping and/or the variable dependent on the damping (i.e. the damping affects the magnitude of the difference between the first and second frequencies, from which the measuring frequency is determined: see Fig. 3 and [0052]).
The apparatus of Brengartner, as applied above in the rejection of claim 20, would perform the method and meet the limitations of claim 12.

Regarding claims 13 and 25, Brengartner discloses (Figs. 1-5) the predetermined phase shift is +/- 90° [0048]-[0049].



Regarding claim 15, Brengartner discloses (Figs. 1-5) a predetermined fill level or a limit-level of the medium in the containment or a limit-level between a first and a second medium is monitored [0022].

Regarding claims 16 and 23, Brengartner discloses (Figs. 1-5) determining at least one reference damping and/or a variable dependent on the at least one reference damping (i.e. in air, or starting value: [0058]), wherein the oscillatable unit 2 is excited by the electrical excitation signal to execute mechanical oscillations in absence of the medium (i.e. in air: [0058]).

Regarding claim 17, Brengartner discloses (Figs. 1-5) the damping and/or a reference damping and/or the variable dependent on the damping and/or reference damping (see pars. [0056]-[0058]) is/are determined based on:
an amplitude of the received signal as a function of time after interrupting the excitation signal (i.e. the process variable – which includes density/viscosity: [0031]-[0032] – can be monitored based on amplitude: [0054]).

Regarding claims 19 and 26, Brengartner discloses (Figs. 1-5) mechanically oscillatable unit is an oscillatory fork, a single tine or a membrane [0001].
Regarding claim 21, Brengartner discloses (Figs. 1-5) the electronics unit includes a memory unit (storing the relationship as a formula or table: [0057]).

Regarding claim 22, Brengartner discloses (Fig. 3) the electronics unit is further configured to:
supply the oscillatable unit with the excitation signal [0041], composed of an excitation carrier signal with an excitation carrier frequency (i.e. the envelope in Fig. 3) and an excitation modulation signal with an excitation modulation frequency (i.e. the higher frequency within the envelope: Fig. 3);
receive from the oscillatable unit the received signal, composed of a received carrier signal and a received modulation signal [0039] (and see Fig. 3); and
determine at least the damping and/or a reference damping from a phase shift between the excitation modulation signal and the received modulation signal and/or at least from the received carrier signal (see pars. [0043], [0045], and [0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brengartner et al. (U.S. Pub. 2012/0279283) in view of Getman et al. (U.S. Pub. 2002/0040592).

Regarding claims 18 and 24, Brengartner is applied as above, and further discloses the electronics unit is further configured to ascertain the density and/or viscosity of the medium [0057] using an equation of motion for an oscillatory movement of the oscillatable unit based at least partially on an interaction of the oscillatable unit with the medium [0056]-[0058]; a second force, which arises from an equally formed movement of the oscillatable unit 2 within the medium (i.e. a damping [0056]-[0058], which arises as the unit 2 oscillated in the medium).
 Brengartner does not disclose the equation includes a compressive force, a first frictional force, which arise from the medium surrounding the oscillatable unit, and a second frictional force, which arises from an equally formed movement of the oscillatable unit within the medium.
Getman discloses the equation includes a compressive force (pressure: [0007]), a first frictional force (i.e. the internal friction of the liquid: [0007]), which arise from the medium surrounding the oscillatable unit, and a second frictional force (i.e. also due to the internal 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Brengartner’s device/method so that the equation includes a compressive force, a first frictional force, which arise from the medium surrounding the oscillatable unit, and a second frictional force, which arises from an equally formed movement of the oscillatable unit within the medium, as taught by Getman.
Such a modification would be merely an applicant of known scientific theory (as in Getman par. [0007]).  See MPEP 2144.02.

Response to Arguments
Applicant's arguments filed 01-25-2021 have been fully considered but they are not persuasive.  Applicant argues that Brengarter does not ascertain the density and/or viscosity of the medium from the frequency of the excitation signal.  However, Brengarter does disclose ascertaining the density and/or viscosity of the medium from the frequency of the excitation signal (i.e. from the measuring frequency: [0055]) and from the damping and/or the variable dependent on the damping (i.e. the damping affects the magnitude of the difference between the first and second frequencies, from which the measuring frequency is determined: see Fig. 3 and [0052]).  The remainder of Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  For these reasons, the examiner maintains the previous rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852